Exhibit 10-16



AMENDMENT NO. 1
TO
THE ENERGY EAST CORPORATION
DEFERRED COMPENSATION PLAN


         The Energy East Corporation Deferred Compensation Plan (the "Plan") is
hereby amended effective January 1, 2005, pursuant to Article IX thereof, as
follows:

         1. Section 2.11, Disability, is amended by adding the following
sentence to the end thereof:

A Participant will be considered to be eligible for payment under the Plan
resulting from a Disability only after the Participant has received payments
from a Participating Employer's long-term disability plan for three consecutive
months.

         

2. Section 2.14, Hardship, is amended to replace the existing section with the
following language:



2.14 "Hardship" shall mean a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant's
spouse or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant's property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.

         

3. A new definition is added immediately following Section 2.14 as follows.
Subsequent defined terms in Article II are renumbered accordingly.



2.15 Key Employee shall mean an employee defined as a key employee under Section
416(i) of the Code. In general, this includes an officer of the Company earning
over $135,000 (as adjusted as provided in Section 416(i) of the Code), a 5%
owner of the Company or a 1% owner of the Company earning over $150,000. Key
Employees will be determined on December 31 of each year, based on compensation
earned in the plan year ending on such December 31. An Employee classified as a
Key Employee as of such December 31st shall be considered a Key Employee for the
twelve month period beginning the following April 1st.

         

4. Section 3.3, Immediate Cash-Out of Ineligible Employee, is renamed "Top Hat
Plan". In addition, the second sentence of such section is deleted in its
entirety.



         

5. Section 4.3, Newly Eligible Employees, is amended to add the following
sentence after the first sentence of such Section:




With respect to a Participant who first becomes eligible for the Plan on or
after May 31st of a Plan Year, the Participant's deferral election for the year
may apply only to a portion of the Participant's total bonus that is equal to
the total bonus compensation amount multiplied by the ratio of (i) the number of
days remaining in the performance period (after the election) over (ii) the
total number of days in the performance period.


 

         

6.  Section 5.2, Method of Payment, is amended by replacing such section in its
entirety with the following:



5.2 Method of Payment .Subject to the provisions of Section 5.5, distributions
upon the earlier of the Participant's death, Disability or retirement shall be
paid in the form of either a lump sum or in annual installments for a period of
either five (5) or ten (10) years as soon as administratively feasible following
the event. Each Participant must elect the form and time of distribution by
completing a Deferred Compensation Election Form within thirty (30) days of the
date on which a Participant becomes an Eligible Employee or elects to defer
compensation pursuant to Article IV, whichever is later.

Solely with respect to amounts deferred into a Deferred Compensation Account
prior to January 1, 2006, plus associated earnings, the Participant may change a
prior election with respect to the form or timing of the distribution of his
benefit by submitting a completed "Deferred Compensation Election Change Form"
to the Administrator within the appropriate time period as specified by the
Employer prior to January 1, 2006. An election to modify the form or timing of
the payment of amounts contributed prior to January 1, 2006 is irrevocable and
will take precedence over any prior payment elections submitted by the
Participant. The modification of a prior payment election must be made at least
twelve (12) months prior to the date distributions are scheduled to commence and
must postpone the payment for at least five (5) years from the date
distributions were originally scheduled to commence.

The form or timing of the distribution of amounts deferred after December 31,
2005 may not be modified. All amounts deferred to the Plan after December 31,
2005 will be paid in the same form and at the same time as elected by the
Participant on the Deferred Compensation Election Form.

Subject to the restrictions of this section, any amounts deferred under a
Predecessor Plan shall be paid in accordance with the terms of, and the
elections made under, such Predecessor Plan.

         

7. Section 5.3, Hardship Distribution, is amended by adding the following
language at the end of the second sentence of such section:



"...and has exhausted the availability of funds through insurance or by
liquidating the participant's assets (to the extent such liquidation would not
itself cause hardship)."

         

8. Section 5.3, Hardship Distribution, is further amended by adding the
following language at the end of such section:



The amount of the Hardship distribution may not exceed the amount required to
satisfy the emergency (including any amounts necessary to pay federal, state or
local income taxes reasonably anticipated to result from the distribution).

 

 

         

9. Section 5.4, Distributions on Death, is amended to replace the first sentence
with the following:



Subject to the provisions of Section 5.2, in the event of a Participant's death
before his Deferred Compensation Account has been distributed, distribution
shall be made to the Beneficiary selected by the Participant in a single lump
sum cash payment or in annual installments for a period of five years as elected
by the Participant on the "Beneficiary Election Form".

         

10. Section 5.5, Distribution on Change in Control, is deleted in its entirety
and replaced with the following new language:



5.5 Key Employees. Notwithstanding the provisions of Section 5.2, the payment to
a Key Employee of amounts credited to the Plan (including Earnings) after
December 31, 2004 which are payable (pursuant to a prior election made by the
Participant) within the first six months following termination of employment
will be delayed until the earlier of (i) the beginning of the seventh month
following the month of the Participant's termination of employment or (ii) the
Key Employee's death. The first payment to such Key Employee (either a lump sum
or first annual installment as previously elected) will be made as of the
beginning of the seventh month (or the first of the month immediately following
the month of death if earlier) following termination of employment and will be
based on the value of the Participant's Deferred Compensation Account as of the
date payments begin.

The six-month payment delay for Key Employees will not apply to payments
following the death of the Participant.

         

11. Section 9.1, Amendment and Termination, is amended to replace the fourth,
fifth and sixth sentences of such section with the following:




If the Deferred Compensation Plan is discontinued with respect to future
deferrals or if the Plan is completely terminated, Participants' Deferred
Compensation Accounts and Employer Contribution Accounts shall be distributed in
accordance with the provisions of Section 5.1.

         

IN WITNESS WHEREOF, Energy East Corporation hereby executes this Amendment as of
the 8th day of November, 2005.



ENERGY EAST CORPORATION

_/s/Michelle Taylor_____________________
    Witness

By:   /s/Richard R. Benson                    
           Richard R. Benson
           Vice President and
           Chief Administrative Officer